Citation Nr: 0217426	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  97-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin disorder, 
including affected areas of the leg, back, and genitalia, to 
include as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1968 
to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO denied service connection for a skin disorder, on a 
direct basis.  The veteran filed a notice of disagreement in 
December 1996, and a statement of the case (SOC) was issued 
in August 1997.  The veteran submitted a substantive appeal 
in September 1997, and indicated a desire for a Board 
hearing at a local VA office.

In August 2000, the Board remanded the case for the 
scheduling of a Board hearing at the RO, as requested by the 
veteran.  The veteran failed to report to the Board hearing 
scheduled in September 2002, and did not submit a timely 
motion for a new hearing date following his failure to 
appear.  38 C.F.R. § 20.704(d) (2002).  Therefore, the Board 
will proceed to review the issue on appeal as though the 
request for a hearing had been withdrawn.  Id.

In October 2002, the veteran's representative submitted a 
brief addressing whether the veteran's service-connected 
tinea pedis warranted a compensable rating.  The Board 
observes that the veteran's tinea pedis was deemed 10 
percent disabling by rating decision of June 1996.  The RO 
should request clarification from the veteran and his 
representative concerning this matter, and undertake any 
appropriate action.

REMAND

The issue before the Board is being remanded for additional 
development deemed necessary for compliance with the duty to 
assist and due process requirements.  38 U.S.C.A. § 5103A 
(a)(1), (d) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002).  

The Board observes that, in May 1984, the veteran stated 
that he suffered a skin condition secondary to Agent Orange 
exposure in Vietnam.  In a later statement dated in November 
1997, the veteran described a worsening skin rash and 
requested an "Agent Orange" examination.  This statement, in 
the context of the veteran's prior statement concerning 
herbicide agent exposure, is construed to raise a claim of 
service connection for a skin disorder secondary to 
herbicide agent exposure.  However, this additional theory 
of causation that has not been addressed by the RO.  To 
avoid piecemeal litigation, the issue of service connection 
for a skin disorder, to include Agent Orange exposure, is 
being remanded to the RO for consideration of this theory of 
entitlement, in the first instance, as well as for further 
development of the claim on appeal.  Because the undersigned 
believes that the duty to assist includes consideration of 
all theories of entitlement, especially when the veteran 
raises more than one theory, a remand, as opposed to 
internal development is appropriate.

The RO should notify the veteran of information, to include 
any medical or lay evidence, that is necessary to 
substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Importantly, the veteran should be 
specifically asked to identify or submit evidence of a skin 
disorder in service, continuing symptoms of such a disorder 
since his separation, and/or medical evidence of a nexus 
between a current skin disability and service, to include 
presumed Agent Orange exposure therein.  The RO must also 
indicate which portion of information and evidence, if any, 
is to be provided by the veteran and which portion, if any, 
VA will attempt to obtain on the veteran's behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  

Outstanding medical evidence should also be obtained and 
associated with the claims file.  The evidence of record 
suggests that the veteran was treated for a skin disorder at 
the East Orange VA Medical Center (VAMC) after 1995.  
Complete medical records (not previously associated with the 
claims file) should be obtained from this source of 
treatment.  38 U.S.C.A. § 5103(A)(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (3)); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA has constructive notice of 
documents which are generated by VA and within its control).

In February 1996 and March 1996, the veteran underwent VA 
examination of his body and genitalia, respectively.  The 
Board notes that the VA examiners did not specify the 
etiology of the diagnosed skin disorders; specifically, 
whether a relationship exists between any currently 
diagnosed skin disorder(s) and the veteran's military 
service, to include presumed Agent Orange exposure therein.  
.  Another VA examination would be helpful in the 
adjudication of the matter on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)).

The veteran is herein advised that, in keeping with VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information 
or evidence (or both) which may be dispositive of the 
appeal.  If the veteran fails to report for any scheduled 
examination, a decision shall be based on the evidence of 
record.  See 38 C.F.R. § 3.655.

Accordingly, this matter is hereby REMANDED to the RO for 
the following actions:

1.  The RO should assure compliance with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
the implementing regulations.  In 
connection therewith, the RO's attention 
is directed to Quartuccio v. Principi, 
16 Vet. App. 183, 1987 (2002) 
(addressing the duties imposed by 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159). 

2.  The RO should advise the veteran of 
the evidence and information needed to 
substantiate his claim for service 
connection for a skin disorder, to 
include as due to Agent Orange exposure.  
Evidence may include the names and 
addresses of medical treatment sources, 
medical records showing treatment of the 
claimed disabilities (including medical 
opinions as to etiology), employment 
physical examinations, insurance 
examinations, lay statements by 
witnesses, or personal testimony, with 
special attention to evidence for the 
period between 1975 and 1995.  The 
veteran should also submit the names and 
addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought treatment for his skin 
disorder.  

3.  All records identified and not 
previously acquired should be associated 
with the claims file, to specifically 
include complete treatment records from 
the East Orange VAMC from 1995 to 
present.  If any records requested are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative 
so notified and given the opportunity to 
submit the evidence on their own.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and/or all evidence and/or 
responses received from each of the 
contacted entities has been associated 
with the claims file, , the veteran 
should be afforded an appropriate VA 
skin examination, to determine the 
nature and etiology of the veteran's 
skin disorder (excluding tinea pedis).  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims file, 
to include a complete copy of this 
REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The physician should render an 
opinion addressing the following:

I.  What is the correct diagnosis 
of each current skin disorder?

II.  With respect to each diagnosed 
skin disorder, whether it is as 
least as likely as not that any 
current skin disorder had its onset 
in or is in any way related to the 
veteran's active military service, 
to include penile rash noted in 
service medical records in July 
1975.

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed,  should be set forth in a 
legible (printed or typewritten) report.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim of 
entitlement to service connection for a 
skin disorder, to include as due to 
Agent Orange exposure, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include 
the provisions of 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory provisions 
pertaining to VA's duties to notify and 
assist the veteran.  

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims file.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims file 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




